Name: Commission Implementing Decision (EU) 2018/1732 of 30 October 2018 setting up the European Plate Observing System Ã¢  European Research Infrastructure Consortium (EPOS ERIC) (notified under document C(2018) 7011) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: research and intellectual property;  European construction;  natural and applied sciences;  international affairs;  economic geography;  legal form of organisations;  EU institutions and European civil service
 Date Published: 2018-11-16

 16.11.2018 EN Official Journal of the European Union L 288/10 COMMISSION IMPLEMENTING DECISION (EU) 2018/1732 of 30 October 2018 setting up the European Plate Observing System  European Research Infrastructure Consortium (EPOS ERIC) (notified under document C(2018) 7011) (Only the Danish, Dutch, English, French, German, Greek, Italian, Portuguese and Slovenian texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community legal framework for a European Research Infrastructure Consortium (ERIC) (1), and in particular point (a) of Article 6(1) thereof, Whereas: (1) Belgium, Denmark, France, Italy, the Netherlands, Norway, Portugal, Slovenia, and the United Kingdom requested the Commission to set up the European Plate Observing System  European Research Infrastructure Consortium (EPOS ERIC). Greece, Iceland and Switzerland have made known their decision to participate in EPOS ERIC initially as observers. They have agreed that Italy will be the host Member State of EPOS ERIC. (2) Since the United Kingdom notified on 29 March 2017 its intention to leave the Union, pursuant to Article 50 of the Treaty on European Union, the Treaties will cease to apply to the United Kingdom from the date of entry into force of the withdrawal agreement or, failing that, two years after the notification, unless the European Council, in agreement with the United Kingdom, decides to extend that period. As a consequence, after the withdrawal date, and without prejudice to any provisions of the withdrawal agreement, the UK will be considered a third country within the meaning of Article 2(b) of Regulation (EC) No 723/2009 for the purposes of this Implementing Decision. (3) Regulation (EC) No 723/2009 has been incorporated in the Agreement on the European Economic Area (EEA) by Decision of the EEA Joint Committee No 72/2015 (2). (4) The Commission has, pursuant to Article 5(2) of Regulation (EC) No 723/2009, assessed the application and concluded that it meets the requirements set out in that Regulation. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 20 of Regulation (EC) No 723/2009, HAS ADOPTED THIS DECISION: Article 1 1. The European Plate Observing System  European Research Infrastructure Consortium named EPOS ERIC is set up. 2. The essential elements of the Statutes of EPOS ERIC are set out in the Annex. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Hellenic Republic, the French Republic, Iceland, the Italian Republic, the Kingdom of Netherlands, the Kingdom of Norway, the Portuguese Republic, the Republic of Slovenia, the Swiss Confederation and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 30 October 2018. For the Commission Carlos MOEDAS Member of the Commission (1) OJ L 206, 8.8.2009, p. 1. (2) Decision of the EEA Joint Committee No 72/2015 of 20 March 2015 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms [2016/755] (OJ L 129, 19.5.2016, p. 85). ANNEX ESSENTIAL ELEMENTS OF THE STATUTES OF EPOS ERIC The following Articles and paragraphs of the Articles of the Statutes of EPOS ERIC provide for the essential elements in accordance with Article 6(3) of Council Regulation (EC) No 723/2009. 1. Tasks and activities (Article 3 of the Statutes of EPOS ERIC) 1. The principal task of EPOS ERIC shall be to establish and operate the distributed European Plate Observing System and to provide an effective governance framework to drive the integration and coordination of the Thematic Core Services (TCS) and build and provide governance for the Integrated Core Services (ICS). 2. EPOS ERIC shall carry out the following activities: (a) implementing TCS for the diverse communities contributing to EPOS; (b) ensuring TCS coordination within EPOS ERIC, covering legal, governance and financial aspects, and technical connection to ICS; (c) developing the ICS to provide interoperability, data management and access to services; (d) harmonising the EPOS implementation with national priorities and strategies; (e) integrating EPOS in the global science community to enhance the EPOS services; (f) ensuring full exploitation of the achievement of the new research infrastructure; (g) fostering training, outreach and international cooperation; (h) participating in EU-funded projects; (i) any other related action necessary to achieve its aim. 3. EPOS ERIC shall pursue its principal task on a non-economic basis. EPOS ERIC may carry out limited economic activities provided that they are closely related to its principal task and that they do not jeopardise the achievement thereof. 4. EPOS ERIC shall record the costs and revenues of its economic activities separately and shall charge market prices for them, or, if these cannot be ascertained, full costs plus a reasonable margin. These activities shall not be covered by tax exemptions. 2. Statutory seat of EPOS ERIC (Article 2(3) of the Statutes of EPOS ERIC) EPOS-ERIC shall have its statutory seat in Rome, Italy. 3. Name (Article 2(1) of the Statutes of EPOS ERIC) The European Plate Observing System is set up as a European Research Infrastructure Consortium (ERIC) under Regulation (EC) No 723/2009, named and hereinafter referred to as EPOS-ERIC. 4. Duration (Article 26 of the Statutes of EPOS ERIC) EPOS-ERIC shall be established for an initial period of 20 years. That period may be extended by a two-thirds majority decision of the General Assembly. 5. Winding-up (Article 27 of the Statutes of EPOS ERIC) 1. The winding-up of EPOS-ERIC shall be decided by the General Assembly in accordance with Article 10 of the Statutes. 2. Without undue delay and in any event within 10 days after adoption of the decision to wind up EPOS ERIC, EPOS ERIC shall notify the European Commission about the decision. 3. Assets remaining after payment of EPOS ERIC debts shall be apportioned among the members in proportion to their accumulated annual contribution to EPOS-ERIC as specified in Article 9 of the Statutes. 4. Without undue delay and in any event within 10 days of the closure of the winding-up procedure, EPOS ERIC shall notify the Commission thereof. 5. EPOS ERIC shall cease to exist on the day on which the European Commission publishes the appropriate notice in the Official Journal of the European Union. 6. Liability (Article 18 of the Statutes of EPOS ERIC) 1. EPOS ERIC shall be liable for its debts. 2. The members are not jointly liable for the debts of EPOS ERIC. The members' and permanent observers' financial liability for the debts of EPOS ERIC shall be limited to their respective contribution provided to EPOS ERIC as specified in Article 9 of the Statutes. 3. EPOS-ERIC shall take appropriate insurance to cover the risks specific to the construction and operation of the EPOS-ERIC. 7. Access policy (Article 19 of the Statutes of EPOS ERIC) 1. EPOS ERIC data access policy shall follow the best international practices with respect to public data, such as those established by the European Union and shall recognise the rights of the owners of data. 2. EPOS ERIC shall be a facilitator of research and shall, as a general rule, encourage open access following the FAIR principles to research data, data products, services and software, as well as research facilities. 3. Where there are differences in policies relating to data sharing and physical access rules, EPOS ERIC will encourage a culture of openness and sharing within public research communities and within members, observers and beyond. Access shall be based on open access principles following criteria, procedure, and modalities defined in the EPOS ERIC Implementing Rules. 4. Procedures and evaluation criteria shall be made publicly available on the EPOS ERIC website. 8. Scientific evaluation policy (Article 20 of the Statutes of EPOS ERIC) The activities of EPOS-ERIC shall be evaluated every 5 years by an independent panel of international, external evaluators of the highest quality, appointed by and reporting to the General Assembly; the panel shall carry out scientific evaluations of the activities of EPOS ERIC. 9. Dissemination policy (Article 21 of the Statutes of EPOS ERIC) 1. EPOS ERIC shall encourage researchers to make their research results publicly available also through EPOS ERIC. 2. EPOS ERIC shall use multiple channels to reach the target audiences, including web portal, newsletter, workshops, presence in conferences, articles in magazines and news media. 10. Intellectual property rights (Article 22 of the Statutes of EPOS ERIC) 1. The term Intellectual Property (IP) shall be understood in accordance with Article 2 of the Convention Establishing the World Intellectual Property Organisation signed on 14 July 1967. 2. The intellectual property rights of EPOS ERIC data and other knowledge produced and developed within the activities of EPOS ERIC shall belong to the entity/ies or to the person/s that/who has generated it. 3. The exchange and integration of intellectual property between members or representing entities shall be subject to the Implementing Rules approved by the General Assembly. The Implementing Rules shall also address terms of confidentiality of the exchanged data. 4. Intellectual property generated as a result of activities funded exclusively by EPOS ERIC shall be the property of EPOS ERIC. 5. EPOS ERIC shall comply with applicable legislation on data and privacy protection. 11. Employment policy (Article 23 of the Statutes of EPOS ERIC) 1. EPOS ERIC employment policy shall be governed by the laws of the country in which staff is employed and habitually carries out its work. 2. The selection procedures, recruitment and employment for EPOS ERIC staff positions shall be transparent, non-discriminatory and respect equal opportunities. All positions in EPOS ERIC shall be announced publicly. 12. Procurement policy (Article 24 of the Statutes of EPOS ERIC) 1. EPOS ERIC shall treat procurement candidates and tenderers equally and without discrimination. EPOS ERIC procurement policy shall respect the principles of transparency, non-discrimination and competition. Detailed rules on procurement procedures and criteria shall be set out in the Implementing Rules. 2. Procurement by members and observers concerning EPOS ERIC activities shall be done in such a way that due consideration is given to EPOS ERIC needs, technical requirements and specifications issued by the relevant bodies.